DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: carriage nut 4104 and direction R.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 recites the limitation "the wrist" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the metes and bounds of the claim limitation “stabilizing the carriage against twisting within the drive housing with the carriage nut, the carriage nut having portions arranged at or near distal and proximal ends of the carriage” cannot be determined by the examiner because it is unclear what “portions” of the carriage nut the applicant is referring.  A single carriage nut cannot both be distal and proximal to the carriage.  Paragraph [0307] of the applicant’s specification states “According to embodiments of the present disclosure, the carriage 4102 may be stabilized and rotation in the direction R minimized or eliminated by having portions of the carriage nut 4104 located at or near the distal and proximal ends of the carriage 4102.”  The only reference to 4104 is found in Fig. 41 which includes first carriage nut 4104a and second carriage nut 4104b.  These are separate carriage nuts.  Is the applicant intending to claim two carriage nuts?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikou et al. (US 2011/0264107).

[Claim 1] Nikou discloses a robotic surgical tool (handpiece, #15, may be configured to function as a robotically controlled shuttle that accepts and supports a user-supplied drill, #20) [par. 0037], comprising: 
a drive housing (outer housing, #18) having a first end, a second end, and a lead screw (#46) extending between the first and second ends [pars. 0048-0049]; 
a carriage (retaining member carriage, #37) movably mounted to the lead screw at a carriage nut (#44) secured to the carriage (the nut may be attached to the retaining member carriage) [par. 0049]; and 
an elongate shaft (shaft of end effector, #22) extending from the carriage and extending through the first end (see Figs. 6-8), the shaft having an end effector (#22) arranged at a distal end thereof [pars. 0047-0049], 
wherein rotation of the lead screw moves the carriage and the carriage nut axially between the first and second ends and thereby moves the end effector distally or proximally (the carriage may be translated about 2/3rds along lead screw to project at least a portion of end effector out of a guard, #26) [par. 0049].

[Claim 9] Nikou discloses the carriage comprises at least one layer that defines an aperture comprising the carriage nut, and wherein the lead screw extends through the aperture (the nut travels along the lead screw via an aperture as shown in the Figures) [par. 0049].

[Claim 11] Nikou discloses the carriage nut comprises at least two carriage nuts rotatably mounted to the lead screw (carriage nut, #44, and retaining member carriage, #37, - the carriage itself is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself).

[Claim 12] Nikou discloses the carriage nut comprises a distal nut portion located at a distal end of the carriage and a proximal nut portion located at a proximal end of the carriage (carriage nut, #44, and retaining member carriage, #37, - the carriage itself is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself).

[Claim 13] Nikou discloses a method, comprising: 
locating a robotic surgical tool adjacent a patient (handpiece, #15, may be configured to function as a robotically controlled shuttle that accepts and supports a user-supplied drill, #20) [par. 0037], the robotic surgical tool comprising: 
a drive housing (outer housing, #18) having a first end, a second end, and a lead screw (#46) extending between the first and second ends [pars. 0048-0049]; 
a carriage (retaining member carriage, #37) movably mounted to the lead screw at a carriage nut (#44) secured to the carriage (the nut may be attached to the retaining member carriage) [par. 0049]; and 
an elongate shaft (shaft of end effector, #22) extending from the carriage and extending through the first end (see Figs. 6-8), the shaft having an end effector (#22) arranged at a distal end thereof [pars. 0047-0049],
rotating the lead screw by actuating a drive input (actuator, #38) arranged at the first end and operatively coupled (via a gear head, #40, and gears, #42) to the lead screw [par. 0049]; and 
moving the carriage and the carriage nut axially between the first and second ends as the lead screw rotates and thereby moving the end effector distally or proximally (the carriage may be translated about 2/3rds along lead screw to project at least a portion of end effector out of a guard, #26) [par. 0049].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hibner (US 2006/0074342) in view of Mintz et al. (US 2019/0000576).

[Claims 1, 13] Hibner discloses a surgical tool, comprising: 
a drive housing (defined by an upper shell, Fig. 4 #70, and lower shell, Fig. 4 #72) having a first end, a second end, and a lead screw (translation shaft, Fig. 3 #142, including an external lead screw thread, Fig. 3 #144) extending between the first and second ends [pars. 0077-0078]; 
a carriage (drive carriage, Fig. 4 #134) movably mounted (translation in response to rotation) to the lead screw at a carriage nut secured to the carriage (the carriage itself is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) [par. 0078]; and 
an elongate shaft (shaft of a cutter, Fig. 4 #100) extending from the carriage and extending through the first end (see Figures 2-3c, the cutter extends outside the upper and lower shell), the shaft having an end effector (sharpened tip of endpiece, Fig. 4 #90) arranged at a distal end thereof [par. 0073], 
wherein rotation of the lead screw moves the carriage and the carriage nut axially between the first and second ends and thereby moves the end effector distally or proximally (rotation of the translation shaft provides proximal and distal translation of the carriage (and so also cutter gear  and cutter) by employing the lead screw type drive) [pars. 0077-0078].
Hibner discloses the surgical tool but does not indicate the surgical tool is part of a robotic surgical tool.
Mintz discloses an instrument driver (#62), positioned at the distal end of a robotic arm, comprising one or more drive units (#63) having drive shafts (#64) to provide a drive output to a medical instrument [pars. 0101-0103].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to mount the surgical tool taught by Nikou to a robot arm having an instrument driver at the distal end of the robotic arm as taught by Mintz in order enable accurate positioning of the surgical tool while providing an instrument driver matable with the lead screw to drive the lead screw.

	[Claims 7, 17] Hibner discloses a carriage (Fig. 4 #134) which serves as a carriage nut.  The carriage of single piece construction.  Hibner does not describe a first layer, second layer and third (nut) layer.  However, Hibner does show three portions arranged in series – a proximal portion comprising a hook (Fig. 4 #140), a middle portion considered the nut, and a distal portion comprising another hook (Fig. 4 #140).  Under the broadest reasonable interpretation of the claim, these portions are considered layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make these layers separate components in order to facility assembly/disassembly and cleaning.   See MPEP § 2144.04 (V)(C) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) in which the court held that "if it were considered desirable for any reason” to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
  
	[Claim 10] Hibner discloses the carriage nut extends between proximal and distal ends of the carriage (the carriage itself is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) [par. 0078]


Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou et al. (US 2011/0264107) as applied to claims 1 and 13 above respectively, in view of Mintz et al. (US 2019/0000576).

[Claims 2, 14] Nikou discloses a drive input (actuator, #38) arranged at the first end and operatively coupled to the lead screw such that rotation of the drive unit correspondingly rotates the lead screw (causes rotation of the lead screw) [par. 0049], and that the handpiece may be configured to function as a robotically controlled shuttle [par. 0037] but does not explicitly disclose an instrument driver at the end of a robotic arm and matable with the drive housing to provide a drive output.
	Mintz discloses an instrument driver (#62), positioned at the distal end of a robotic arm, comprising one or more drive units (#63) having drive shafts (#64) to provide a drive output to a medical instrument [pars. 0101-0103].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to mount the surgical tool taught by Nikou to a robot arm having an instrument driver at the distal end of the robotic arm as taught by Mintz in order enable accurate positioning of the surgical tool while providing an instrument driver matable with the lead screw to drive the lead screw.

[Claims 3, 15] Nikou does not disclose the shaft extends through the instrument driver by extending through a central aperture defined longitudinally through the instrument driver.
Mintz discloses an embodiment with a circular instrument driver (Fig. 14 #80) comprising a central  aperture (see Fig. 14) through which an instrument shaft (Fig. 14 #88) extends which enables driving of the instrument without the potential for tangling control tendons [pars. 0111-0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date to mount the surgical tool taught by Nikou to a robot arm having a circular instrument driver at the distal end of the robotic arm as taught by Mintz in order enable accurate positioning of the surgical tool while providing an instrument driver that prevents the potential for tangled control tendons.


Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou et al. (US 2011/0264107) as applied to claims 1 and 13 above respectively, in view of Hibner (US 2006/0074342).

[Claims 4, 16] Nikou discloses the carriage is translated along the lead screw.  Figure 8 shows outer helical threading on the lead screw.  However, Nikou does not explicitly disclose internal helical threading on the carriage nut matable with the outer helical threading.
Hibner discloses an analogous surgical tool comprising a lead screw having outer helical threading (translation shaft, Fig. 3 #142, including an external lead screw thread, Fig. 3 #144) and a carriage nut (drive carriage, Fig. 4 #134, is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) having an internal helical threaded surface [par. 0078].  The lead screw thread engages the internal helical threaded surface to translate the carriage nut.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include inner helical thread on the carriage nut as taught by Hibner in order to effectuate translation of the carriage and carriage nut in response to engagement by the external helical thread of the lead screw.

[Claim 5] Hibner discloses a pitch of the outer helical threading varies along the lead screw (the lead screw has zero pitch width ends to provide a defined stop for the axial translation of cutter, thereby eliminating the need to slow the carriage as it approaches the distal and proximal ends of the lead screw thread [par. 0080].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate zero pitch width ends on the lead screw of Nikou in order to eliminating the need to slow the carriage as it approaches the distal and proximal ends of the lead screw thread.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nikou et al. (US 2011/0264107) in view of Hibner (US 2006/0074342) as applied to claim 4 above, and further in view of Slocum (US 4,836,042).

[Claim 6] Nikou in view of Hibner discloses the threaded engagement of the lead screw and carriage nut but does not disclose a lubricious coating.
Slocum discloses providing lubricating oil in the threads between a leadscrew and nut to provide frictionless motion to prevent wear [col. 5, lines 8-26].
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply lubricous coating between the threads as taught by Slocum in order to prevent wear.


Allowable Subject Matter
Claims 8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not render obvious a carriage nut defining an anti-rotation feature matable with a corresponding feature defined on the first or second layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Burdorff et al. (US 6,428,487) discloses a surgical biopsy device comprising a carriage (#92) which is driven by a lead screw (#90) to translate a cutter (#96) [col. 5, line 30 – col. 6, line 10].

(2) Cooper et al. (US 6,451,027) discloses a telesurgical system comprising a carriage (#20) driven by a motor through a threaded lead screw (not shown) or lead screw nut (#76) on the carriage [col. 10, lines 6-27].

(3) Roy (US 2006/0151567) discloses a surgical stapling device comprising a lead screw configured to advance a roll nut to force a firing piston into a tool assembly [claim 1].

(4) Hibner et al. (US 2007/0032741) discloses a distal cutter carriage (#250) is longitudinally moved on lead screw threads (#248) [par. 0086]. 

(5) Munrow et al. (US 2014/0073911) discloses controlled deployment of a needle structure by  rotation of a knob (#30) which rotates a drive shaft (#70) via a gear train (#71). The drive shaft, in turn, rotates a lead screw (#72) which moves a tine stop (#66) distally as shown by arrow (#88) in figure 4D.  

(6) Bozung (US 2020/0155169) discloses a surgical instrument comprises a hand-held portion configured to be manipulated by a user and a pivoting portion operatively coupled to the hand-held portion. The pivoting portion is configured to pivot with respect to the hand-held portion according to first and second degrees of freedom. The pivoting portion includes an accessory drive motor, an accessory drive member configured to be driven by the accessory drive motor, a plurality of lead screws, a carriage including a central aperture axially extending through the carriage and configured to interface with and linearly translate along the plurality of lead screws, and a linear drive motor configured to rotate the plurality of lead screws to linearly translate the carriage relative to the hand-held portion with respect to a third degree of freedom. The accessory drive member extends through and is configured to move within the central aperture of the carriage [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 July 2022